Exhibit 10.7

CONSULTING AGREEMENT

Aduro Biotech, Inc., with a place of business at 740 Heinz Avenue, Berkeley, CA
94710 (“Aduro”) and IREYA B.V having an address at Staalwijkstraat 16, 2313 XR
Leiden, the Netherlands, represented by Andrea van Elsas, (“Consultant”) agree
to all terms and conditions of this Consulting Agreement (“Agreement”) dated
June 1, 2020, effective as of July 1, 2020 (“Effective Date”).

1. Services. At the request and direction of Aduro and the agreement of
Consultant, Consultant will provide advice and consultation to Aduro with
respect to its research, clinical development programs and other business
matters as requested by Aduro from time to time.

2. Compensation and Expenses. Aduro shall pay Consultant for the Services at the
rate of €500 per hour. On a monthly basis, Consultant shall submit to Aduro an
invoice for the hours worked along with itemized documentation and receipts and
other information for pre-approved travel and/or out-of-pocket expenses as Aduro
reasonably requests at the time reimbursement is requested. Consultant will not
incur any travel and/or other out-of-pocket expenses of more than €5,000
individually or €20,000 in the aggregate without the prior written consent of
Aduro. Aduro shall pay Consultant any amounts due that are not reasonably
disputed by Aduro, by check or direct bank deposit, within thirty days after
receiving the invoice. Consultant’s sole compensation for the Services shall be
the amounts set forth above in this Section 2. Invoices shall be sent to the
attention of:

ap@aduro.com

Attn: Accounts Payable

3. Term of Agreement. This Agreement shall begin on the Effective Date and shall
continue until December 31, 2020, unless extended or earlier terminated. Either
party may terminate this Agreement at any time on prior written notice to the
other. This Agreement may be extended upon mutual written agreement of the
parties.

4. Confidential Information.

(a) “Confidential Information” means any information, materials or methods in
whatever form or embodiment that has not been made available by Aduro to the
general public and any information, materials or methods in the possession or
control of Consultant on the Effective Date or developed in the performance of
the Services, except that Confidential Information shall not include any
information, material or method that (i) at the time of disclosure is in, or
after disclosure becomes part of the public domain, through no improper act on
the part of Consultant or any of its employees; (ii) was in Consultant’s
possession at the time of disclosure, as shown by written evidence, and was not
acquired, directly or indirectly, from work with Aduro; or (iii) Consultant
receives from a third party, provided that such Confidential Information was not
obtained by such third party, directly or indirectly, from Aduro.

Specific information disclosed as part of the Confidential Information shall not
be deemed to be in the public domain or in the prior possession of Consultant
merely because it is encompassed or contemplated by more general information in
the public domain or in the prior possession of the Consultant. Failure to mark
any of the Confidential Information as confidential or proprietary shall not
affect its status as Confidential Information under the terms of this Agreement.



--------------------------------------------------------------------------------

(b) Consultant shall keep all Confidential Information confidential, and
Consultant shall not disclose, disseminate, publish, reproduce or use
Confidential Information except to perform the Services. If Consultant is
required by judicial or administrative process to disclose Confidential
Information, Consultant shall promptly notify Aduro to allow Aduro a reasonable
time to oppose such process and Consultant shall reasonably cooperate in Aduro’s
efforts.

(c) On Aduro’s request, or upon the termination or expiration of this Agreement,
Consultant shall immediately: (i) stop using Confidential Information;
(ii) return all materials provided by Aduro to Consultant that contain
Confidential Information, except for one copy that may be retained by
Consultant’s legal counsel to confirm compliance with the obligations under this
Agreement; (iii) destroy all copies of Confidential Information in any form
including Confidential Information contained in computer memory or data storage
apparatus or materials prepared by or for Consultant; and (iv) provide a written
warranty to Aduro that Consultant has taken all the actions described in the
foregoing Subparagraphs 4(c)(i-iii).

(d) Any breach of this Paragraph 4 by an employee or agent of Consultant shall
be deemed to be a breach by Consultant.

(e) Defend Trade Secrets Act Notice: Nothing herein shall prevent Consultant
from reporting possible violations of federal or state law or regulation to any
governmental agency or entity, or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation.
Consultant does not need the prior authorization of Aduro to make any such
reports or disclosures and is not required to notify Aduro that it has made such
reports or disclosures. In addition, as set forth in 18 U.S.C. §1833(b),
Consultant shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and that is made solely for the purpose of
reporting or investigating a suspected violation of law, or that is made in a
complaint or other document filed in a lawsuit or other proceeding if such
filing is made under seal.

5. Independent Contractor. Consultant’s relationship to Aduro shall be that of
an independent contractor. Consultant shall be responsible for the timely
payment of his or her own self-employment and income taxes. Neither party shall
have any authority to bind the other.

6. Intellectual Property. Aduro shall be the sole and exclusive owner of, and
Consultant hereby assigns to Aduro, any and all writings, documents, work
product, inventions, developments, improvements, discoveries, know-how,
processes, chemical entities, compounds, plans, memoranda, tests, research,
designs, specifications, models and data that Consultant makes, conceives,
discovers or develops, either solely or jointly with any other person in
performance of the Services (collectively, “Work Product”). Consultant shall
promptly disclose to Aduro all information relating to Work Product as
appropriate as part of the Services and at the request of Aduro. To the extent,
if any, that Consultant has rights in or to any Work Product or any data or
inventions developed in connection with work under this Agreement (“Aduro IP”),
Consultant hereby irrevocably assigns and transfers to Aduro, and to the extent
that an executory assignment is not enforceable, Consultant hereby agrees to
assign and transfer to Aduro, in writing, from time to time, upon request, any
and all right, title, or interest that Consultant has or may obtain in any Work
Product and/or Aduro IP without the necessity of further consideration. Aduro
shall be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets and trademarks with respect thereto. At Aduro’s request and
expense, Consultant shall assist Aduro in acquiring and maintaining its right in
and title to, any Work Product. Such assistance may include, but will not be
limited to, signing applications and other documents, cooperating in legal
proceedings, and taking any other steps considered necessary or desirable by
Aduro.



--------------------------------------------------------------------------------

7. Nonsolicitation. From the Effective Date and for twelve (12) months after the
termination of this Agreement (the “Restricted Period”), Consultant shall not,
without Aduro’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of Aduro or its affiliates to terminate
employment with, or cease providing Services to, Aduro or its affiliates. In the
event of a breach of this Paragraph 7 by Consultant, Aduro shall be entitled to
entry of injunctive relief. Such injunctive remedy shall be nonexclusive and
shall be in addition to any and all other remedies which may be available to it
at law or in equity, including without limitation, the recovery of direct,
indirect, incidental, consequential and/or punitive damages.

8. Representations. Consultant represents as follows:

(a) Consultant is not subject to any other agreement that Consultant will
violate by signing this Agreement;

(b) Consultant has and shall continue to have the knowledge, experience,
qualifications and required skill to perform, and shall perform, the Services in
a professional manner;

(c) Consultant to perform the Services in accordance with all Applicable Law;
and

(d) During the term of this Agreement, Consultant will not, directly or
indirectly (whether for compensation or without compensation) engage in or
provide consulting services, or enter into any agreement either written or oral,
that would present a material conflict with any of the provisions of this
Agreement, or would preclude Consultant from complying with the terms and
conditions hereof. If during the term of this Agreement any situation or
circumstance arises that might reasonably be expected to present a conflict of
interest, or if Consultant might be unable to render Services or otherwise
participate in such work without risk of breaching an obligation of
confidentiality to another party, Consultant will promptly advise the Company’s
General Counsel of the situation and Company and Consultant shall, in good
faith, attempt to resolve any such conflicts(s). If requested by the Company’s
General Counsel, Consultant will recuse herself from providing Services for the
duration of the conflict.

9. Material Non-Public Information. Consultant may have access to, or learn,
“material non-public information” about Aduro or companies working with Aduro
during the course of performing Services under this Agreement. Consultant
acknowledges that it is illegal to buy or sell Aduro’s stock or the stock of
companies working with Aduro, on the basis of “material non-public information.”
It is also illegal to pass such information on to others who use it to buy or
sell Aduro stock. Consultant is subject to and will comply with Aduro’s Insider
Trading and Trading Window Policy.

10. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without regard to the conflict of law
principles of California or any other jurisdiction. This Agreement contains the
entire agreement and understanding of the parties relating to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of every nature between them with respect to the subject matter
hereof. For the avoidance of doubt, this Agreement does not supersede or in
modify in anyway any other written agreement between the parties. This Agreement
may not be changed or modified, except by an agreement in writing signed by both
of the parties hereto. The obligations of Consultant as set forth herein, other
than Consultant’s obligations to perform the Project, shall survive the
termination of Consultant’s engagement with Aduro. If any provision of this
Agreement is found to be illegal or unenforceable, the other provisions of this
Agreement shall remain effective and enforceable to the greatest extent
permitted by law. This Agreement shall not be assignable by Consultant. This
Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.



--------------------------------------------------------------------------------

ADURO BIOTECH, INC.     CONSULTANT By:  

/s/ Stephen T. Isaacs

    By:  

/s/ Andrea van Elsas

Name:   Stephen T. Isaacs     Name:   Andrea van Elsas Title:   President and
Chief Executive Officer     Title:   Chief Scientific Officer